Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 1, 2018

                                       No. 04-18-00114-CR

                                         Kristi COLLINS,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-09-180-CRW
                        The Honorable Russell Wilson, Judge Presiding


                                          ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on October 26, 2018. See TEX. R. APP. P. 38.6(a). We
cautioned Appellant that any further motions for extension of time to file the brief would be
disfavored.
       Four days after the twice-extended deadline, Appellant filed a third motion for a thirty-
day extension of time to file the brief.
       Appellant’s motion is GRANTED. We ORDER Appellant to file the brief by November
26, 2018.
     NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
        If Appellant fails to file the brief as ordered, we will immediately abate this appeal to the
trial court for an abandonment hearing.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court